Citation Nr: 0632180	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-08 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to 
asbestosis.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1952 and from March 1952 to March 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In June 2003, the case was subsequently transferred to the RO 
& Insurance Center (IC) in Philadelphia, Pennsylvania.

In September 2006, the veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.

The issue of entitlement to service connection for COPD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  Bilateral hearing loss was not manifested during the 
veteran's active service and a current hearing loss 
disability has not been etiologically related to service.

CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by active service, nor may a sensorineural hearing 
loss be so presumed. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

In this matter, VA substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  By way 
of letters dated in November 2001, that predated the RO's 
initial rating decision in November 2002, and other duty to 
assist letters dated in October 2003, August 2005, and 
September 2005 the RO advised the veteran of what evidence, 
if any, was necessary to establish his claim of entitlement 
to service connection for hearing loss and indicated which 
portion of that evidence he was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on his behalf.  The RO obtained the veteran's service records 
and associated them with his claims file.  The letters also 
requested the veteran submit any medical evidence that would 
assist in substantiating his claim for entitlement.  The 
veteran has not identified any additional, relevant evidence 
that has not otherwise been requested or obtained.   In a 
February 2006 statement, the veteran indicated that he had no 
additional evidence to submit in support of his claims.  

Therefore, the Board finds that the RO's notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may be awarded to a veteran who served 90 
days or more during a war period or after December 31, 1946, 
when a sensorineural hearing loss becomes manifest to a 
degree of 10 percent or more within 1 year from the date of 
separation from service.  38 C.F.R. § 3.307 (2006)

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2006).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

Service medical records include the enlistment physical 
examination and separation physical examination reports for 
both periods of service.  These reports, along with service 
medical records for each period of service, are silent for 
complaints, treatment, or diagnosis of a hearing loss.  

In statements and in his hearing testimony, the veteran 
asserted his present hearing loss was incurred as a result of 
noise exposure during combat.  The veteran testified that he 
served as a radar operator, but for a 4-month period he 
served with troops on air strikes as a forward observer for 
artillery.  He reported being diagnosed with hearing loss 
shortly after his separation from the military.  Post-
service, the veteran testified that he was not exposed to 
noise while employed as a railroad brake man.  

The Board acknowledges that the veteran's service in combat 
has been documented in an August 1950 letter of commendation 
for the veteran's 2-week service in the Tactical Air Control 
Party.  Service medical records show the veteran denied a 
history of hearing loss at the time of his January 1952 and 
March 1956 separation examinations and whispered voice 
testing was 15/15 in both reports.  

Private medical records dated in August 1994 show that the 
veteran was fitted with bilateral hearing aids.  In an August 
1999 report, the veteran was diagnosed with mixed, bilateral 
hearing loss of moderate severity.  There was no report of 
in-service noise exposure.  

During a VA audiological evaluation in October 2002, the 
veteran reported serving a total of eight years as a radio 
operator in the US Navy and Air Force with noise exposure 
from artillery fire without the use of hearing protection.  
Post-service, the veteran reporting a 13-year history of 
occupational noise exposure from working for the railroad as 
a brake man and conductor in very noisy environments without 
the use of hearing protection.  The veteran also reported 
occupational noise exposure from his work in construction 
around loud jack hammers and electric wood tools without the 
use of hearing protection.  The veteran reported some noise 
exposure from his work in bridge maintenance with the use of 
hearing protection.

On audiometric examination, the examiner noted the presence 
of a middle ear problem that could account for his hearing 
problems.  The diagnosis was moderately severe mixed hearing 
loss to profound hearing loss, right ear; and mild to 
moderately severe mixed hearing loss in the left ear.  The 
examiner opined that even if the veteran's middle ear 
pathology was treated, it is impossible to determine the 
amount of hearing loss associated with his military noise 
exposure versus his occupational noise exposure.  The veteran 
reported an 8-year history of military noise exposure and a 
more than 20-year history of post-service, occupational noise 
exposure.  As such, the examiner opined that it is not likely 
that the veteran's hearing loss is attributable to his 
military noise exposure.  

During a VA audiological evaluation in August 2004, the 
veteran reported having hearing loss without the use of 
hearing aids.  He stated the onset of hearing loss began in 
1958 and that his hearing loss had worsened over the years.  
He gave a history of in-service noise exposure from artillery 
and a post-service history of occupational noise exposure 
without the use of hearing protection.  Following the 
audiometric examination, the diagnosis was moderately severe 
mixed hearing loss to a severe mixed loss at the high 
frequencies, right ear; and a moderate mixed loss at all 
frequencies, left ear.  The VA examiner offered no opinion 
with regard to the etiology of the veteran's diagnosed 
hearing loss.  

The veteran's VA audiology consultation records dated from 
2004 to 2005 reflect complaints of worsening hearing.  

During a September 2005 audiometric examination, a moderately 
severe, sloping to profound mixed hearing loss in both ears 
was diagnosed.  

Based upon the evidence of record, the Board finds the 
veteran's present bilateral hearing loss was not incurred as 
a result of noise exposure during active service. 

The veteran's service records contain no findings or 
diagnoses of hearing loss while in service and the veteran's 
separation examination reports reflect normal hearing on 
whispered voice test.  The earliest diagnosis of bilateral 
hearing loss was made in 1994, more than thirty years 
following his discharge from active duty service.  

Further, it was the opinion of the October 2002 VA 
audiologist that it was unlikely that his hearing loss was 
related to such service.  The Board finds this opinion to be 
persuasive.  The VA examiner's opinion was based upon a 
review of the veteran's service records and the veteran's 
reported 8-year military, and more than 20-year civilian 
occupational noise exposure.  No medical opinion has been 
submitted to counter this opinion.  

Although the veteran has stated he was diagnosed with hearing 
loss shortly after his military service, the record does not 
contain any evidence of this condition.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required. Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993). Although the appellant 
is competent to provide evidence of visible symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a hearing 
condition has not been met.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

The veteran has testified that he was exposed to lead-based 
paint and fiberglass particles while moth balling naval ships 
during service.  The Board notes that the veteran's service 
personnel records reflect naval service from March 1952 to 
March 1956 with service aboard the USS Fulton and Gilbert 
Islands.  He stated that he sprayed fiberglass and painted 
gun turrets on naval ships without the use of protective 
masks, but that he tied a rag around his face for protection.  
The veteran testified to having a smoking habit that began 
during service and ended 28 years ago.  He reported that he 
has no history of allergies or seasonal allergies.  

The Board has reviewed the medical evidence in this case and 
notes that the veteran has a current diagnosis of COPD.  The 
veteran submitted a statement from his private physician that 
the spraying of fiberglass may have contributed to his COPD 
and asthma while in the military.  

In a March 2004 private treatment record, the veteran was 
noted to have a two-pack per day cigarette smoking habit from 
age 17 to 46.  In a June 2004 letter from a physician who 
treated the veteran for prostate cancer, it was noted that 
the veteran had COPD secondary to smoking.  

In October 2002, the veteran underwent a VA respiratory 
examination for purposes of obtaining a nexus opinion 
regarding the relationship between his military service and 
his claimed disabilities.  The VA examiner noted a September 
2002 pulmonary function test was conducted (that revealed a 
diagnosis of mild obstructive ventilatory impairment).  
However, the VA examiner did not offer any etiology opinion 
for that condition and noted only that the veteran did not 
have any clinical findings that were consistent with 
asbestosis.  Also, the VA examiner did not offer an opinion 
as to whether the veteran had any respiratory disease that 
was service-related or due to any other post-service 
occupational exposures or history of cigarette smoking.  

The Board also finds that the veteran's August 2004 VA 
examination for respiratory disease is inadequate.  The VA 
examiner noted the presence of obstructive lung disease but 
did not provide a nexus opinion addressing the relationship, 
if any, between the veteran's claimed COPD and his military 
service, cigarette smoking, or post-service occupational 
particulate exposure.  

Considering the veteran's contention that his COPD is related 
to lead-based paint and fiberglass particle exposure, the 
Board finds that the October 2002 and August 2004 VA 
examination reports are inadequate for adjudication purposes.  
Therefore, the case must be remanded for another medical 
examination by a different physician who must be asked to 
provide a clearer medical nexus opinion using definitive and 
unequivocal terms to describe the likelihood of an 
etiological relationship between the veteran's military 
service and COPD or any chronic disabling respiratory 
disease.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, 
which treated the veteran for any 
respiratory disorders since service.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be requested to 
provide the names and addresses of the 
railroad company(s), construction 
company(s), and Port Authority which 
employed him after service.  Once this 
information is received, the RO should 
request any personnel records 
describing the veteran's various 
occupations.  Any physical examination 
reports associated with any periods of 
employment should also be obtained.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  

3.  After the above developments have 
been completed to the fullest extent 
possible, the RO should schedule the 
veteran for a VA pulmonary examination 
to determine the nature, severity, and 
etiology of any current pulmonary 
disease that he may have.  The examiner 
should review all records associated 
with the claims file.  All indicated 
evaluations, studies, and tests, 
including pulmonary function studies, 
deemed necessary by the examiner should 
be conducted.  The examiner is then 
requested to offer an opinion as to 
whether it is as least likely as not (a 
50% or higher degree of probability) 
that the veteran currently has a 
pulmonary disorder, to include COPD.  
If so, the examiner should also offer 
an opinion as to whether the veteran's 
pulmonary disorder is causally or 
etiologically related to his service in 
the military, including any exposure to 
lead-based paint and fiberglass 
particles or asbestos.  The examiner 
should offer an opinion as to whether 
the veteran's pulmonary disorder is 
causally or etiologically related to 
any post-service occupational 
particulate exposure or history of 
cigarette smoking.  The examiner is 
requested to report complaints and 
clinical findings in detail, and to 
clinically correlate the veteran's 
complaints and findings to each 
diagnosed disorder.  The basis for the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.
4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the Case 
and afford the veteran and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


